Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is effective as of April 29, 2000
(the “Effective Date”), by and between Designs, Inc., a Delaware corporation
(the “Corporation”), with its principal executive offices located at 66 B
Street, Needham, Massachusetts 02494, and Jewelcor Management, Inc., a Nevada
corporation (the “Independent Contractor”), having its principal executive
offices located at 100 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702.

RECITALS

WHEREAS, the stated term of the Consulting Agreement dated October 28, 1999
between the Corporation and the Independent Contractor (the “Original Consulting
Agreement”) ended on April 28, 2000.; and

WHEREAS, the Independent Contractor has, at the request of the Corporation,
continued up to and including the present time to provide consulting services to
the Corporation beyond the stated term of the Original Consulting Agreement.;
and

WHEREAS, the Corporation desires to confirm the retention of the Independent
Contractor, effective as of April 29, 2000, to continue as a consultant to the
Corporation to assist the Corporation in developing and implementing a strategic
plan for the Corporation and for other related consulting services to which the
parties may agree, as described in Schedule A attached hereto and incorporated
herein by reference (the “Services”); and

WHEREAS, the Independent Contractor agrees to perform the Services for the
Corporation under the terms and conditions set forth in this Agreement, it being
expressly understood that the Independent Contractor shall perform Services as
an independent contractor and nothing contained herein shall be construed to be
inconsistent with this relationship or status;

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Corporation and
the Independent Contractor hereby agree as follows:

 



--------------------------------------------------------------------------------

SECTION ONE

Representations and Warranties of the Independent Contractor

The Independent Contractor represents, warrants, covenants and agrees that:

(a) the Independent Contractor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and is duly qualified
and in good standing as a foreign corporation in each jurisdiction where its
performance of Services requires such qualification;

(b) the Independent Contractor has all necessary power and authority to execute
and deliver this Agreement and to perform all of its obligations under this
Agreement;

(c) this Agreement has been duly and validly authorized, executed and delivered
by the Independent Contractor, and constitutes the valid and binding obligation
of the Independent Contractor, and is enforceable against the Independent
Contractor in accordance with its terms; and

(d) the execution, delivery and performance by the Independent Contractor of
this Agreement does not (1) violate or conflict with any provision of the
Independent Contractor’s charter or By-Laws; (2) violate, conflict with, or
result in a breach or termination of (or require any consent or approval under)
any agreement, license, arrangement or understanding, whether written or oral,
to which the Independent Contractor, its agents or employees (or any one of
them) is a party; or (3) violate any law, judgment, decree, order, rule or
regulation applicable to the Independent Contractor, its agents or employees (or
any one of them).

SECTION TWO

Representations and Warranties of the Corporation

The Corporation represents, warrants, covenants and agrees that:

(a) the Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware;

(b) the Corporation has all necessary power and authority to execute and deliver
this Agreement and to perform all of its obligations under this Agreement;

(c) this Agreement has been duly and validly authorized, executed and delivered
by the Corporation, and constitutes the valid and binding obligation of the
Corporation, and is enforceable against the Corporation in accordance with its
terms; and

 

2



--------------------------------------------------------------------------------

(d) the execution, delivery and performance by the Corporation of this Agreement
does not (1) violate or conflict with any provision of the Corporation’s
Certificate of Incorporation or By-Laws; (2) violate, conflict with, or result
in a breach or termination of (or require any consent or approval under) any
agreement, license, arrangement or understanding, whether written or oral, to
which the Corporation is a party; or (3) violate any law, judgment, decree,
order, rule or regulation applicable to the Corporation.

SECTION THREE

Nature of the Services

In accordance with the terms and conditions of this Agreement, the Independent
Contractor shall, to the extent requested from time to time by the Corporation,
perform consulting Services for the benefit of the Corporation with respect to
all matters relating to or affecting all items contained in Schedule A attached
hereto. The Independent Contractor shall perform such additional Services as may
be agreed to by both parties from time to time in writing which, when so agreed,
shall be deemed incorporated into this Agreement. The Independent Contractor
shall perform Services at the direction of the President and Chief Executive
Officer of the Corporation (or another executive officer of the Corporation as
may be designated from time to time by the Board of Directors of the
Corporation). As a part of the Independent Contractor’s consulting Services, the
Independent Contractor shall review, analyze, and make suggestions to the
Corporation on all matters included in Schedule A attached hereto. The
Independent Contractor agrees and stipulates that this Agreement is a personal
service contract under which Services shall be performed by particular agents
and employees of the Independent Contractor who are subject to the approval of
the Corporation from time to time. The Corporation initially approves Seymour H.
Holtzman, Richard L. Huffsmith, Barry Booth, Joseph F. Litchman, David Tarantini
and Brian A. Bufalino, together with support staff directly reporting to and
under the personal supervision of such individuals as required for such
Services, as individuals to perform Services hereunder.

SECTION FOUR

Compensation

Subject to the provisions of this Section 4, the consideration to be furnished
to the Independent Contractor by the Corporation for the Services rendered by
the Independent Contractor under this Agreement shall consist of (a) 182,857
non-forfeitable, fully vested, fully paid and non-assessable shares of the
Corporation’s Common Stock (the fair value of which Common Stock on June 26,
2000, the date of the approval of the extension of the original Consulting
Agreement as set forth herein, was $240,000 or $1.3125 per share) and (b) the
reimbursement of actual and direct out-of-pocket expenses incurred by the
Independent Contractor in the rendering of Services under this Agreement.

4.1 Following the end of each calendar month during the term of this Agreement,
the Independent Contractor shall furnish the Corporation with an invoice with
respect to the month then ended.

 

3



--------------------------------------------------------------------------------

4.2 Subject to Section 16 hereof, the Corporation shall reimburse the
Independent Contractor, within thirty (30) days following receipt of
documentation that satisfies the Corporation’s travel and expense reimbursement
policies, an amount in cash equal to the actual and direct cost of all
reasonable out-of-pocket expenses incurred by the Independent Contractor in the
rendering of Services under this Agreement. The Independent Contractor hereby
acknowledges that it has received in writing, read and understands the
Corporation’s travel and expense reimbursement policies in effect as of the
Effective Date.

SECTION FIVE

Duration

The term of this Agreement shall be for a period of one (1) year commencing on
April 29, 2000 and ending on April 28, 2001 (the “Expiration Date”).

SECTION SIX

Complete Performance

The Independent Contractor agrees to fully perform its Services throughout the
term of this Agreement and further agrees to perform such Services in a manner
that fulfills the spirit and purpose of this Agreement. For the purposes of this
Section Six only, it shall be assumed by the parties that the compensation paid
to the Independent Contractor for its Services from the Effective Date through
the Expiration Date is earned at the per diem rate of $658 (the “Per Diem
Rate”). If the Independent Contractor were to fail or refuse to completely
perform its services hereunder as a result of or based upon circumstances that
are within the Independent Contractor’s control, the Corporation shall be
entitled, upon written demand (the “Penalty Notice”), to receive from the
Independent Contractor 150% of the Per Diem Rate to have been earned by the
Independent Contractor from the date of the Penalty Notice to the Expiration
Date

SECTION SEVEN

Place of Work

It is understood that the Services shall be rendered primarily from the
Independent Contractor’s offices in Wilkes-Barre, Pennsylvania and Boca Raton,
Florida, but that any approved agent or employee of the Independent Contractor
shall, upon request of the Corporation, travel to the Corporation’s executive
offices located at 66 B Street, Needham, Massachusetts, or such other places as
may be designated by the Corporation.

 

4



--------------------------------------------------------------------------------

SECTION EIGHT

Time Devoted To Work

In performing the Services, the hours that approved agents and employees of the
Independent Contractor work on any given day shall be entirely within the
Independent Contractor’s control and the Corporation shall rely upon the
Independent Contractor to determine the number of hours as is reasonably
necessary to fulfill the spirit and purpose of this Agreement.

SECTION NINE

Status of Independent Contractor

The Independent Contractor and the Corporation acknowledge and agree that the
Independent Contractor shall perform the Services hereunder as an “independent
contractor” and not as agent or employee of the Corporation, and nothing herein
shall be construed to be inconsistent with this relationship or status. Except
as provided herein, it is agreed between the parties hereto that the Independent
Contractor is solely responsible for all labor and expenses in connection with
the performance of every obligation of the Independent Contractor hereunder. The
Independent Contractor assumes the responsibility for furnishing the Services
hereunder and shall withhold and pay when due all employment taxes required by
federal, state and local laws, including, without limitation, all social
security and withholding taxes, and contributions for unemployment and
compensation funds. The Independent Contractor acknowledges and understands that
the Corporation will not maintain worker’s compensation, health or liability
insurance on behalf of the Independent Contractor.

SECTION TEN

Materials and Equipment

Except as provided herein, the Independent Contractor shall furnish, at its own
expense, all materials and equipment necessary to carry out the terms of this
Agreement.

 

5



--------------------------------------------------------------------------------

SECTION ELEVEN

Work Standards

The Independent Contractor shall adhere to professional standards and shall
perform all Services required under this Agreement in a manner consistent with
generally accepted procedural standards.

SECTION TWELVE

Copyrights and Patents

The Corporation shall own all copyrights and/or patents developed by the
Independent Contractor while performing the Services provided under this
Agreement. All improvements, discoveries, ideas, inventions, concepts, trade
names, trademarks, service marks, logos, processes, products, computer programs
or software, subroutines, source codes, object codes, algorithms, machines,
apparatuses, items of manufacture or composition of matter, or any new uses
therefore or improvements thereon, or any new designs or modifications or
configurations of any kind, or work of authorship of any kind, including without
limitation, compilations and derivative works, and techniques (whether or not
copyrightable or patentable) conceived, developed, reduced to practice or
otherwise made by the Independent Contractor, or any of the Independent
Contractor’s agents or employees, and in any ways related to the rendering of
Services under this Agreement shall become property of the Corporation. The
Independent Contractor agrees to assign, and hereby does assign (and hereby
agrees to cause its agents and employees to assign), to the Corporation any and
all copyrights, patents and propriety rights in any such invention to the
Corporation, together with the right to file and/or own wholly without
restrictions applications for United States and foreign patents, trademark
registration and copyright registration and any patent, or trademark or
copyright registration issuing thereon.

SECTION THIRTEEN

Privileged and Confidential Information

13.1 The Corporation and the Independent Contractor acknowledge that the
Corporation has acquired and developed, and will continue to acquire and
develop, information related to its business and its industry which is secret
and confidential in character and is and will continue to be of great and unique
value to the Corporation and its subsidiaries and affiliates. The term
“confidential information” as used in this Agreement shall mean all trade
secrets, propriety information and other data or information (and any tangible
evidence, record or representation thereof), whether prepared, conceived or
developed by an

 

6



--------------------------------------------------------------------------------

employee of the Corporation or received by the Corporation from an outside
source (including the Independent Contractor), which is in the possession of the
Corporation, which is maintained in confidence by the Corporation or any
subsidiary or affiliate of the Corporation or which might permit the Corporation
or any subsidiary or affiliate of the Corporation or any of their respective
customers to obtain a competitive advantage over competitors who do not have
access to such trade secrets, proprietary information, or other data or
information, including, without limitation, information concerning the
Corporation’s seasonal product line plans, store and brand image and trade dress
developments and strategies, business plans, real estate leasing terms,
conditions and plans, occupancy costs, customers, suppliers, designs,
advertising plans, marketing plans merchandising plans, market studies and
forecasts, competitive analyses, pricing policies, employee lists, and the
substance of agreements with landlords, tenants, subtenants, customers,
suppliers and others. The term “confidential information” also includes
information that the Corporation has in its possession from third parties, that
such third parties claim to be confidential or proprietary, and which the
Corporation has agreed to keep confidential. However, the term “confidential
information” as used in this Agreement shall not include information that is
generally known to the public or in the trade as a result of having been
disclosed by the Corporation in a press release or in a filing by the
Corporation with the U.S. Securities and Exchange Commission. The Independent
Contractor shall keep and maintain all confidential information in complete
secrecy, and shall not use for itself or others, or divulge to others, any
knowledge, data or other information relating to any matter which is
confidential information relating to the Corporation obtained by the Independent
Contractor as a result of its Services, unless authorized in writing by the
Corporation in advance of such use or disclosure. All written information made
available to the Independent Contractor by the Corporation, which concerns the
business activities of the Corporation, shall be the Corporation’s property and
shall, if requested in writing by the Corporation, be delivered to it on the
termination or expiration of this Agreement.

13.2 The Independent Contractor acknowledges that money alone will not
adequately compensate the Corporation for breach of any confidentiality
agreement herein and, therefore, agrees that in the event of the breach or
threatened breach of such agreement, in addition to other rights and remedies
available to the Corporation, at law, in equity or otherwise, the Corporation
shall be entitled to injunctive relief compelling specific performance of, or
other compliance with, the terms hereof, and such rights and remedies shall be
cumulative.

SECTION FOURTEEN

Indemnification

14.1 The Independent Contractor shall defend, indemnify and hold harmless the
Corporation (including, without limitation, the Corporation’s successors,
assigns, subsidiaries, affiliates and contractors and their respective officers,
directors, employees, agents and other representatives) from and against all
liabilities, losses, claims, actions, damages, expenses (including but not
limited to attorneys’ fees), suits and assessments (whether proven or not) based
upon or arising out of damage or injury (including death) to persons or property
caused by Independent Contractor in connection with the performance of Services,
or based upon any violation of any applicable statute, law, ordinance, code or
regulation. The Independent Contractor shall also defend, indemnify and hold
harmless the Corporation against all liability and loss in connection with, and
shall assume full responsibility for, payment of all federal, state, or local
income taxes imposed or required under applicable laws with respect to Services
performed and compensation paid the Independent Contractor under this Agreement.

 

7



--------------------------------------------------------------------------------

14.2 Notwithstanding anything contained in the preceding paragraph, the
Corporation shall defend, indemnify and hold harmless the Independent Contractor
(including, without limitation, the Independent Contractor’s successors,
assigns, subsidiaries, affiliates and contractors and their respective officers,
directors, employees, agents and other representatives) from and against all
liabilities, losses, claims, actions, damages, expenses (including but not
limited to attorney’s fees), suits and assessments (whether proven or not) based
upon or arising out of damage or injury (including death) to persons or property
caused by the Corporation in connection with the Corporation’s performance of
its obligations under this Agreement (including, but not limited to, claims
based upon the material supplied to the Independent Contractor by the
Corporation and utilized by the Independent Contractor in performing the
Services), or based upon any violation of any applicable statute, law,
ordinance, code or regulation.

SECTION FIFTEEN

Compliance with Laws

The parties agree that all obligations to be performed by the parties under this
Agreement shall be performed in compliance with all then applicable federal,
state and local laws and regulations.

SECTION SIXTEEN

Approvals

16.1 In addition to approvals required by other Sections of this Agreement, the
Independent Contractor shall seek to obtain the Corporation’s written approval
in advance of all expenditures in excess of four thousand dollars ($4,000.00)
incurred in connection with the rendering of Services and for which the
Independent Contractor seeks reimbursement from the Corporation. In addition,
all estimates presented to the Corporation by the Independent Contractor for the
Corporation’s consideration and/or approval shall be carefully prepared and
shall be based upon reasonable assumptions using the Independent Contractor’s
best judgment.

16.2 All approvals by the Corporation must be in writing and shall be sought
from the President and Chief Executive Officer of the Corporation, or such other
person that the Board of Directors may designate in writing from time to time.
As of the date of this Agreement, the President and Chief Executive Officer of
the Corporation is David Levin. If the Corporation fails to approve in writing
any matter submitted for approval within fifteen (15) days from the date of its
submission, then the matter submitted for approval shall be deemed to be
disapproved.

 

8



--------------------------------------------------------------------------------

SECTION SEVENTEEN

Notices

All notices and other communications required or permitted to be given under
this Agreement by one party to another shall be in writing and the same shall be
deemed effective when delivered (i) in person, (ii) by United States certified
or registered first class or priority mail, return receipt requested, (iii) by
nationally-recognized overnight delivery or courier service, or (iv) by
facsimile transmission (781-449-8666 for the Corporation, and 570-820-7014 for
the Independent Contractor), and addressed to the party’s principal offices set
forth on page one of this Agreement, or at such other address or facsimile
telephone number as may be designated in writing by such party to the other in
accordance with the requirements of this Section 16.

SECTION EIGHTEEN

Governing Law

The place of this Agreement, its status, or forum is at all times in the County
of Norfolk, Commonwealth of Massachusetts, in which County and Commonwealth all
matters, whether sounding in contract or in tort relating to the validity,
construction, interpretation, and enforcement of this Agreement, shall be
determined. This Agreement shall be construed and enforced according to the laws
of Massachusetts without regard to its principles of conflicts of laws. Any
action on the Agreement or arising out of its terms and conditions shall be
instituted and litigated in the courts of the Commonwealth of Massachusetts. In
accordance, the parties submit to the jurisdiction of the courts of the
Commonwealth of Massachusetts. The prevailing party in any such litigation shall
be entitled to recover its reasonable attorneys’ fees in addition to any damages
that may result from a breach of this Agreement.

SECTION NINETEEN

Miscellaneous

This Agreement may not be modified, amended, or waived, except by a writing
executed by both parties hereto. This Agreement, and all attached or referenced
schedules, exhibits and attachments, constitutes the full and entire
understanding and agreement between the two parties with regard to the subject
matter hereof and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter. The section headings herein are
for convenience of reference only, are not part of this

 

9



--------------------------------------------------------------------------------

Agreement and shall have no effect on the interpretation of this Agreement or
the provisions hereof. Neither this Agreement nor any interest therein, or claim
thereunder, shall be assigned or transferred by the Independent Contractor to
any party or parties. If any provision of this Agreement shall to any extent be
invalid or unenforceable, such invalid or unenforceable provision shall be
reformed to the extent required to make it valid and enforceable to the maximum
extent possible under law, and the remainder of this Agreement shall not be
affected thereby, with each provision hereof being valid and enforceable to the
fullest extent permitted by law. This Agreement shall be binding upon, and inure
to the benefit of, the parties and their respective successors and permitted
assigns. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same Agreement.

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have signed, sealed and delivered this
Consulting Agreement in duplicate, each of which is deemed an original, as of
the Effective Date.

 

 

 

 

 

 

 

 

ATTEST:     DESIGNS, INC. /s/ Dennis R. Hernreich             By:  

/s/ David Levin        

Dennis R. Hernreich      

(Signature)

Print Name: David Levin

Print Title: President and Chief Executive Officer

 

 

 

 

ATTEST:     JEWELCOR MANAGEMENT, INC. /s/ Maria Sciandra             By:  

/s/ Richard L. Huffsmith         

Maria Sciandra      

(Signature)

Print Name: Richard L. Huffsmith

Print Title: Vice-President/General Counsel

 

10



--------------------------------------------------------------------------------

SCHEDULE A

 

 

 

Consulting Agreement

Between

 

 

 

JEWELCOR MANAGEMENT, INC.

 

And

 

DESIGNS, INC.

 

 

 

 

 

 

 

 

 

SERVICES

 

 

The services to be performed by the Independent Contractor are to assist in
developing and assist in implementing a strategic operating plan, which
assistance shall include:

(a) assist in seeking to reduce operating expenses and overhead, merchandising,
budgeting, financing, real estate, insurance, corporate development, and
investor relations;

(b) assist in seeking to identify and hire certain management level employees;

(c) assist in analysis and negotiation of business relationships;

(d) assist in analysis, drafting and negotiation of arrangements with certain
executive officers and others; and

(e) such other services as the Board of Directors may reasonably request from
time to time.

 

11